MANN, Judge.
Our Supreme Court has made it clear in Short v. Grossman, Fla. 1971, 245 So.2d 217, opinion filed January 13, 1971, that Griffis v. Hill, Fla. 1969, 230 So.2d 143, was not intended to make a new trial necessary in every zero damages case. Though the holding in Short seems to reaffirm a restrictive view of Supreme Court jurisdiction under Fla.Const. Art. V, § 4, F.S.A., the opinion clearly rehabilitates Shaw v. Puleo, Fla.1964, 159 So.2d 641.
This is an appropriate case for the af-firmance of zero damages. Plaintiffs were passengers in a car struck lightly by a following car. The car in which they were riding suffered a slight dent in the chrome ring surrounding the tail light lens, leaving the lens intact. Neither passenger suffered any injury requiring immediate medical attention, and they proceeded to their bingo game. They testified to headaches and pains attributed to the accident, but the jury chose to believe either that the pain did not exist or was attributable to other causes. A reasonable man could have believed that they were not injured in the accident.
Affirmed.
PIERCE, C. J., and McNULTY, J., concur.